Citation Nr: 1643778	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for right lower extremity sciatica.  

3.  Entitlement to an effective date earlier than June 11, 2013 for a total disability rating based on individual unemployability.  

4.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972 and from January 1982 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2013, a travel board hearing was held before Veterans Law Judge Hawley.  At that time, the Veteran presented testimony regarding claims for increase for the left shoulder, cervical spine, left hip, and right hip, and the propriety of the combined evaluation.  

In January 2015, the Board issued a decision which denied entitlement to a rating greater than 20 percent for cervical degenerative changes; denied entitlement to a rating greater than 10 percent for left cervical radiculopathy; denied entitlement to a rating greater than 10 percent for left hip osteoarthritis prior to October 30, 2006; denied entitlement to a rating greater than 20 percent for left hip osteoarthritis from October 30, 2006; and denied entitlement to a rating greater than 10 percent for right hip osteoarthritis prior to June 4, 2014; denied entitlement to a rating greater than 10 percent for left shoulder degenerative joint disease prior to October 30, 2006; denied entitlement to a rating greater than 20 percent for left shoulder degenerative joint disease from October 30, 2006; and denied entitlement to a higher overall disability rating.   The Board granted entitlement to a 20 percent rating, but no higher, for right hip osteoarthritis from June 4, 2014, and entitlement to a total disability rating based on individual unemployability.  At that time the Board also remanded the issues of entitlement to a special home adaptation grant and entitlement to service connection for sleep apnea so that a hearing could be scheduled.  

In November 2015, a videoconference hearing was held before the undersigned Veterans Law Judge.  At that time, the Veteran presented testimony on the issues of entitlement to service connection for sleep apnea and entitlement to increased ratings for left shoulder disorder, cervical degenerative disc disease, left hip disorder and right hip disorder.  

Additional evidence was submitted at the videoconference hearing with a waiver of RO jurisdiction.  The record was also held open for 60 days.  The Veteran submitted another statement with a waiver.  

In June 2016, the Board sent the Veteran a letter advising that his appeal on the issues of entitlement to increased ratings for cervical disc disease, left shoulder degenerative joint disease, right hip osteoarthritis and left hip osteoarthritis would be reviewed and signed by a panel of three Veterans Law Judges and that the issues of entitlement to service connection for sleep apnea, entitlement to a special home adaptation grant, and entitlement to a higher overall disability rating would be addressed in separate decisions by the individual Veterans Law Judges who held the hearings on those issues.  He was given an opportunity to request a hearing before a third Veterans Law Judge who would be assigned to the panel.  See 38 C.F.R. § 19.3 (2015); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In July 2016, the Veteran responded, indicating that he did not want another hearing.  

On further review, the Board finds that neither a panel decision nor a separate decision needed as concerns the propriety of the combined rating in this case.  The evidence shows that the January 2015 Board decision decided all issues discussed at the June 2013 hearing.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims and the Chairman of the Board did not order reconsideration.  The January 2015 decision is final and the Board does not have jurisdiction to reconsider those issues.  See 38 C.F.R. § 20.1100 (2015).  

Notwithstanding the fact that the issues of entitlement to increased ratings for cervical disc disease, left shoulder degenerative joint disease, right hip osteoarthritis and left hip osteoarthritis are not in appellate status, the Board accepts the Veteran's testimony on the increased rating issues as an intent to file a claim for increase.  Hence, this matter is referred to the RO for appropriate action.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to an effective date earlier than June 11, 2013 for a total disability rating based on individual unemployability and entitlement to service connection for right lower extremity sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the November 2015 videoconference hearing, prior to the promulgation of a decision, the Veteran withdrew the appeal regarding entitlement to a special home adaptation grant.  

2.  The preponderance of the evidence is against finding that sleep apnea began during the Veteran's active service or is otherwise related to active service or events therein.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to a special home adaptation grant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  Sleep apnea was not incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special home adaptation grant

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204 (b). 

At the November 2015 videoconference hearing, the Veteran indicated that he was withdrawing his appeal as to this issue.  Thus, there remain no allegations of error of fact or law for appellate consideration as concerns that issue.  Accordingly, the Board does not have jurisdiction over that issue and it is dismissed.  

Sleep apnea

	Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran underwent a VA sleep apnea examination in January 2013.  In his October 2013 VA Form 9, the Veteran argued that the examiner did not review his file and he essentially asserts that the examination was inadequate.  On review, the examiner specifically indicated that the claims folder was reviewed.  The service treatment records were discussed in detail and adequate rationale was provided.  The Board does not find any basis to seek an additional opinion.  

	Analysis

In April 2011, the Veteran submitted a claim of entitlement to service connection for sleep apnea.  He reported that there were complaints in his service record about having a sleep disorder, but that the Navy doctors never scheduled him for a sleep test.  In a July 2011 statement, the Veteran stated that while on active duty he had to stand watch whether he was tired or not.  He did not realize that not sleeping the complete night was a medical problem.  He further stated that he retired from the Navy in 2003 and in 2011 he was told he had sleep apnea.  He argues that developing sleep apnea did not happen overnight.  In an October 2011 statement, the Veteran reported that he had problems sleeping while on active duty and he was constantly tired.  

In January 2013, VA denied entitlement to service connection for sleep apnea.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Service treatment records show that in May 1984, the Veteran was seen with complaints of headaches.  He stated that he did not sleep at night and was tired during the day.  An August 1989 record shows the Veteran was seen for bursitis and he reported occasional pain while sleeping.  Physical therapy records dated in October 1990 show the Veteran wakes up at night due to bilateral hip pain.  On report of medical history completed in February 1999, the Veteran indicated he has difficulty maintaining sleep one time a month.  He also reported frequent trouble sleeping on separation examination in January 2003.  

A November 2004 record from a private provider indicates the Veteran was seen for complaints of back and neck pain.  He reported that the pain was causing him enough difficulty that he has difficulty sleeping at night and had to quit his job.  

A July 2007 VA record shows the Veteran complained of problems sleeping.  The assessments included possible sleep apnea and he was referred for a sleep study.  A September 2007 statement from M.C. indicates that the Veteran had a tough time sleeping due to pain.  A December 2007 note indicates that he had to cancel the appointment for the sleep study.  He was advised to cut down on his medication.  An April 2008 VA record notes continued sleep problems.  It was also noted that he was obese and trying to lose weight.  

A January 2011 fee basis sleep study showed severe sleep apnea.  

The Veteran underwent a VA sleep apnea examination in January 2013.  The claims folder was reviewed.  The examiner opined that the Veteran was somewhat disturbed and defensive especially when questioned about the symptoms and history of any sleep apnea.  The examiner discussed relevant service and post-service records in detail and opined that the Veteran's sleep apnea was less likely as not caused by or a result of active service.  The examiner provided the following rationale:

Review of [service treatment records] indicates that veteran's [complaints of] difficulty with sleep in service was primarily associated with complaints of pain - - ie bursitis, headaches.  The Report of Medical History filled out in 1999/2000 mentioned "Sleeping: 1x/month has difficulty maintaining sleep" which is NOT a symptom of nor indication of sleep apnea.  The 1-29-03 Report of [Medical History] documented veteran answered "Yes" to "Frequent trouble sleeping" under Heading "NERVOUS trouble of any sort."  Veteran filed for and is [service-connected] for adjustment disorder with anxiety and it is not unusual for individuals to [complain of] trouble sleeping when they have emotional issues.  The 1-29-03 [Report of Medical Examination] was SILENT for claimed condition or sleep complaints.  The 1-31-03 Physical Exam [C&P] was SILENT for claimed condition or mention of sleep complaints.  Sleep study was not ordered or performed in active duty because there was no indication for it.  Indications for the test would have been excessive daytime sleepiness, usually manifested by falling asleep during work duty, car accidents from falling asleep at the wheel, or during other inappropriate times, with episodes of apnea [stops breathing] during sleep.  There is no indication of any of these occurring in active duty.  Sleep apnea was suspected and diagnosed around 2010/2011, many years after separation from [active duty].  Causes of sleep apnea can be peripheral or central, or both, and can be affected by weight gain too.  There is no objective evidence that claimed condition is due to anything in active duty.  

(Emphasis in the original.)

In a December 2015 statement, the Veteran indicated that he spoke with his VA primary care doctor and showed him copies of his service records showing a sleep problem and a diagnosis of sleep apnea seven years following discharge.  The physician stated that he could not say for sure if being in the service caused his sleep apnea. 

As set forth, the Veteran has a current diagnosis of sleep apnea.  The question is whether it had its onset during service or is otherwise related to service.  While the Veteran complained of some difficulty sleeping while on active duty, there was apparently no indication for a sleep study and none was provided.  A diagnosis of sleep apnea was not shown during service.  Post-service records show continued complaints that were generally attributed to musculoskeletal pain or psychiatric issues.  Sleep apnea was not suspected until approximately 2007 and not confirmed by sleep study until 2011.  

As concerns etiology, the VA examiner provided a negative opinion.  On review, this opinion is highly probative.  It was based on a review of the claims folder and is supported by detailed rationale with reference to service records.  The Board acknowledges the Veteran's belief that current sleep apnea is related to service.  He is not, however, competent to provide an opinion on a complex medical question and his lay assertions do not outweigh the VA opinion of record.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  To the extent the Veteran's primary care physician reportedly stated he could not say for sure whether sleep apnea was caused by service, this statement is speculative and of little probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In sum, the preponderance of the evidence is against finding that the Veteran's sleep apnea had its onset during service or is otherwise related to service.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

The claim of entitlement to a special home adaptation grant is dismissed.  

Entitlement to service connection for sleep apnea is denied.  


REMAND

In August 2015, the RO implemented the January 2015 Board decision awarding entitlement to a total disability rating based on individual unemployability effective June 11, 2013, and a 20 percent rating for right hip osteoarthritis with bursitis effective June 4, 2014.  In September 2015, the Veteran submitted a VA Form 21-0958, Notice of Disagreement.  The Veterans Appeals Control and Locator System (VACOLS) indicates this was accepted as disagreement with the effective date assigned for the individual unemployability rating and the evaluation assigned for the right hip.  

The Board finds that the 20 percent rating for the right hip effective June 4, 2014 was implemented pursuant to the final January 2015 Board decision and is not appealable.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005) (an appellant cannot challenge the merits of a Board decision by expressing disagreement with the AOJ's implementing decision).  The Veteran, however, can appeal the effective date assigned for the award of individual unemployability as that was assigned by the RO.

In February 2016, the RO denied entitlement to service connection for right lower extremity sciatic nerve.  The Veteran submitted a VA Form 21-0958, disagreeing with this issue later that month.  

A remand is needed so that a statement of the case can be furnished on the referenced issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to an effective date prior to June 11, 2013, for the award of a total disability rating based on individual unemployability, and the issue of entitlement to service connection for right lower extremity sciatica.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board. 38 U.S.C.A. § 7104 (West 2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


